Title: From George Washington to James Wood, 8 August 1790
From: Washington, George
To: Wood, James



Dear Sir,
New York, August 8th 1790.

The letter with which you was pleased to favor me, dated July the 8. came duly to hand; but business with Congress and the Senate (in their executive capacity) multiplying as the adjournment approached—and with the Creek-Indians; placed it out of my power to acknowledge the receipt of it until this time.
I perceive by your letter that Thomas Mullen or his representatives, is allowed, by an act of Assembly, until the first of December next, to support his or their claim to the land in Hampshire—Although I am persuaded no equitable claim under him can ever be exhibited, it being many years since he run off, and my caveat (although it is not to be found among the papers of

the late Proprietor of the Northern-neck) was entered in consequence therof: yet as I do not want to hazard a dispute, I am most inclined to wait until the first of December before I enter or take any steps to secure the land—If at that time matters respecting it should remain in statu quo, and so unimportant a thing should occur to your recollection, I would thank you for pursuing the necessary measures to secure the land for me, and immediately upon notice therof, I will defray the expence.
The resignation of Major Parker will call for the appointment of another Major to fill his place, without occasioning a change among the other officers of the battalion. With great esteem and regard, I am dear Sir, Your most obedient humble servant

G. Washington


P.S. I am this instant informed by the Secretary of War, that Ensign Archer has resigned his commission, and that both the Lieutenants from Virginia, in the new battalion, were Seniors to Mr Heth—if, under these circumstances, Mr Heth inclines to supply the place of Mr Archer, I should be glad to be informed of it without delay, and the commission will issue accordingly.

